Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Applicant’s election of Invention II, in the reply filed on 4/2/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 16-21 directed to Invention non-elected without traverse.  Accordingly, claims 16-21 have been cancelled.
Please cancel claims 16-21.

The following is an examiner’s statement of reasons for allowance:
	Claims 1-15, 22-30 are allowed because Wu et al., Nojima et al., Mizuta et al. and Watanabe et al. appear to be the closest prior art references.  However, theses references fail to teach a wiring structure included in at least the detection region, and disposed between a space on the first surface side with respect to the semiconductor layer and a space on the second surface side with respect to the semiconductor layer, wherein a thickness of the semiconductor layer in at least a part of the detection region is smaller than 100 pm, in the detection region, a distance between the space on the first surface side and the space on the second surface side between winch the semiconductor layer is interposed, is smaller than a thickness of the peripheral region including the semiconductor layer, and the thickness of the semiconductor layer is larger than a distance between the first surface in the detection region and the space on the first surface side, and a distance between the second surface in the detection region and the space on the second surface side, as in claims 1, 2; a semiconductor layer included in the detection region and the peripheral region;  and a support unit supporting the semiconductor layer in the detection region and the peripheral region, wherein the support unit has a lattice form in the detection region, as in claim 11; wherein a thickness of the semiconductor layer in at least a part of the detection region is smaller than 100 m, in the detection region, a distance between the space on the first surface side and the second surface side is smaller than a thickness of the peripheral region including the semiconductor layer, and the thickness of the semiconductor layer is larger than a distance between the first surface in the detection region and the space on the first surface side, as in claim 22; wherein a thickness of the semiconductor layer in at least a part of the detection region is smaller than other part of the semiconductor layer, and wherein the thickness of the semiconductor layer is larger than a distance between the first surface in the detection region and the space on the first surface side, as in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893